Citation Nr: 0308794	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  93-26 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for a psychiatric 
disorder as due to the veteran's service-connected 
lumbosacral strain.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in June 1993 and March 1994.

Although the RO has considered the question of secondary 
service connection as part of the veteran's appeal to reopen 
his previously denied claim for service connection for a 
psychiatric disorder, the Board also notes that, in the prior 
June 1978 rating decision, this claim was not considered 
under a secondary service connection theory.  For this 
reason, the Board will, for purposes of this remand, consider 
the issues of whether new and material evidence has been 
submitted to reopen a claim for direct service connection for 
a psychiatric disorder and entitlement to service connection 
for a psychiatric disorder as due to the veteran's service-
connected lumbosacral strain separately.

During the pendency of this appeal, the veteran has also 
applied for entitlement to temporary total evaluations under 
38 C.F.R. §§ 4.29 and 4.30 and for entitlement to service 
connection for desiccation of L5-S1 with a small left 
paracentral herniated nucleus pulposus.  These issues were 
addressed in Statements of the Case issued in February 1997 
and January 2001.  The veteran, however, did not subsequently 
submit a VA Form 9 (Appeal to Board of Veterans' Appeals) or 
any other statements containing allegations of specific 
errors of fact or law in the determinations for which appeals 
were initiated.  See 38 C.F.R. § 20.202 (2002).  Moreover, he 
did not list these matters among the issues on appeal during 
his January 2003 VA Travel Board hearing.  Accordingly, the 
Board finds that these issues are not presently on appeal.



REMAND

With regard to the issue of entitlement to an increased 
evaluation for lumbosacral strain, the Board observes that 
the veteran was last afforded a VA examination in conjunction 
with this claim in December 1997.  The findings from this 
examination are now more than five years old, and a new 
examination is needed so as to ascertain the current nature 
and extent of this disability.

With regard to the issue of entitlement to service connection 
for a psychiatric disorder as due to the veteran's 
lumbosacral strain, the Board notes that an October 1998 VA 
mental health record contains an assessment of a mood 
disorder due to a medical condition (chronic pain), with 
depressive features, and this record indicates that low back 
symptoms were part of his contributing disability picture.  
In view of this record, the Board finds that a VA examination 
addressing the possibility of a causal relationship between 
the veteran's service-connected lumbosacral strain and his 
psychiatric disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Furthermore, the Board observes that, during his January 2003 
VA Travel Board hearing, the veteran indicated that he was 
granted Social Security Administration (SSA) benefits in 1998 
and that this decision contemplated his low back and 
psychiatric disorders.  There is, however, no indication to 
date that the medical records upon which this decision was 
based have been obtained by the RO.  

The veteran has also reported recent treatment at the VA 
Medical Center (VAMC) in West Palm Beach, but the most recent 
treatment records from this facility that are contained in 
the claims file are dated in October 1999.  As such, there 
appear to be additional records that have not been obtained 
to date.  Because these records are held by the VA, they 
should be obtained before any of the veteran's claims are 
adjudicated by the Board.  See Quartuccio v. Principi,  16 
Vet. App. 183, 187-88 (2002); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Finally, the RO has not, to date, adjudicated the veteran's 
claims under the newly enacted provisions of 38 C.F.R. § 
3.159 (2002), which concern changes to the VA's duties in 
assisting the veteran in regard to his claims and notifying 
him of the type of evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the West Palm 
Beach VAMC and request all medical 
records pertaining to the veteran dated 
since October 1999.  All records obtained 
by the RO must be added to the claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be added to the claims 
file.

2.  The RO should also contact the Social 
Security Administration and request all 
medical records pertaining to the 
veteran.  All records obtained by the RO 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  The RO should then afford the veteran 
a VA orthopedic examination to address 
the current severity of his service-
connected lumbosacral strain.  The RO 
should provide the examiner with the 
veteran's claims file, and the claims 
file should be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should describe the degree of 
severity of this disability, including 
range of motion findings.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

4.  The RO should also afford the veteran 
a VA psychiatric examination to address 
the nature, extent, and etiology of his 
current psychiatric disorder.  The RO 
should provide the examiner with the 
veteran's claims file, and the claims 
file should be reviewed by the examiner 
in conjunction with the examination.  
Based on the claims file review and the 
examination findings, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current psychiatric disorder is 
etiologically related, in terms of either 
incurrence or aggravation, to his 
service-connected lumbosacral strain.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

5.  After the completion of all requested 
development, the RO should issue a 
Supplemental Statement of the Case 
addressing the issues of entitlement to 
an increased evaluation for lumbosacral 
strain, whether new and material evidence 
has been submitted to reopen a claim for 
direct service connection for a 
psychiatric disorder, and entitlement to 
service connection for a psychiatric 
disorder as due to the veteran's service-
connected lumbosacral strain.  This 
issuance must include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).  The 
veteran should then be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

